Case 2:20-cv-10536-JVS-JEM Document 41-1 Filed 12/01/20 Page 1 of 3 Page ID #:657



   1   JAYME C. LONG (Bar No. 202867)
       jayme.long@dentons.com
   2   STEPHANIE PEATMAN (Bar No. 299577)
       stephanie.peatman@dentons.com
   3   DENTONS US LLP
       601 South Figueroa Street, Suite 2500
   4   Los Angeles, CA 90017
       Tel: (213) 623-9300 / Fax: (213) 623-9924
   5
   6   CHRISTOPHER M. WEIMER (Texas Bar No. 24061894)
       (Pro Hac Vice)
   7   cweimer@pirkeybarbar.com
       PIRKEY BARBER PLLC
   8   1801 East 6th Street, Suite 300
       Austin, TX 78702
   9   Tel: (512) 322-5200 / Fax: (512) 322-5201
  10   Attorneys for Plaintiff
  11   3M COMPANY

  12                          UNITED STATES DISTRICT COURT
  13          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  14
       3M COMPANY,                               Case No. 2:20-cv-10536-JVS-JEM
  15
                       Plaintiff,                DECLARATION OF
  16                                             CHRISTOPHER M. WEIMER
                vs.
                                                 REGARDING SERVICE OF
  17                                             DEFENDANT
       PAYLESSBEAUTY
  18
                       Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             1                       Case No. 2:20-cv-10536-JVS-JEM
                                                      DECL. OF CHRISTOPHER M. WEIMER REGARDING
                                                                          SERVICE ON DEFENDANT
       115983821\V-1
Case 2:20-cv-10536-JVS-JEM Document 41-1 Filed 12/01/20 Page 2 of 3 Page ID #:658



   1                    DECLARATION OF CHRISTOPHER M. WEIMER
   2           I, CHRISTOPHER M. WEIMER, hereby declare as follows:
   3           1.      I am an attorney admitted pro hac vice to practice before this Court. I
   4   am a partner in the law firm of PIRKEY BARBER PLLC, attorneys for Plaintiff 3M
   5   Company (“3M” or “Plaintiff”) in this matter. I make this declaration, based on my
   6   own personal knowledge, regarding Plaintiff’s efforts to serve the Defendant in this
   7   action with a summons as well as notice of the Court’s Order Granting Plaintiff’s Ex
   8   Parte Application for Temporary Restraining Order, Order to Show Cause Re:
   9   Preliminary Injunction, Expedited Discovery (the “Order”) [Dkt. 39].
  10           2.      This Declaration supplements the information contained in my prior
  11   Declaration in Support of Plaintiff’s Ex Parte Application for Temporary Restraining
  12   Order, Order to Show Cause Re: Preliminary Injunction, Expedited Discovery
  13   regarding our efforts on behalf of Plaintiff to provide actual notice of the proceedings
  14   in this action to Defendant.
  15           3.      Subsequent to serving Defendant via eBay message, as authorized by
  16   the Court, I received a telephone call and e-mail correspondence from an attorney in
  17   Woodland Hills, California, Mr. Jeffrey Lieber, who has identified himself as
  18   counsel for Defendant solely for purposes of settlement negotiations. On November
  19   30, 2020, I sent Mr. Lieber via e-mail a copy of the Court’s Order, Plaintiff’s
  20   Complaint, as well as expedited discovery and a Notice of Subpoena for discovery
  21   requests issued to eBay and PayPal, as authorized by the Order. Copies of the same
  22   documents were sent to Mr. Lieber’s offices at the physical address listed in his e-
  23   mail signature block: 5550 Topanga Canyon Blvd. Suite 200, Woodland Hills,
  24   California 91367.
  25           4.      Mr. Lieber has stated via email that his role in representing the
  26   Defendant is limited to attempts to reach settlement and that he is “not authorized to
  27   accept service of the lawsuit because I will not be the attorney litigating this matter.”
  28   I explained to Mr. Lieber that I have no other more reliable means of conveying
                                                    2                       Case No. 2:20-cv-10536-JVS-JEM
                                                             DECL. OF CHRISTOPHER M. WEIMER REGARDING
                                                                                 SERVICE ON DEFENDANT
       115983821\V-1
Case 2:20-cv-10536-JVS-JEM Document 41-1 Filed 12/01/20 Page 3 of 3 Page ID #:659



   1   information to Defendant at this time, as I do not have contact information for
   2   Defendant beyond eBay’s messenger service for the account linked with the
   3   “PaylessBeauty” eBay storefront.       I have requested contact information for
   4   Defendant from Mr. Lieber.
   5           5.      Based on my conversation with Mr. Lieber on November 30, 2020, I
   6   believe that Defendants have actual awareness of this action, as well as Plaintiff’s
   7   request for relief from this Court resulting in the Order, a copy of which we provided
   8   to Mr. Lieber.
   9
  10           I declare under penalty of perjury under the laws of the United States of
  11   America that the foregoing is true and correct.
  12
  13           Executed this 1st day of December 2020 at Austin, Texas.
  14
                                                   /s/ Christopher M. Weimer
  15                                                    CHRISTOPHER M. WEIMER
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  3                       Case No. 2:20-cv-10536-JVS-JEM
                                                           DECL. OF CHRISTOPHER M. WEIMER REGARDING
                                                                               SERVICE ON DEFENDANT
       115983821\V-1
